NUMBER 13-11-00066-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 
CORPUS CHRISTI - EDINBURG
 





















 

IN RE:  RENE ORTEGA, MARY ORTEGA, ROLANDO ORTEGA,
AURORA ORTEGA, AND ALBERT ORTEGA
 
 

On Petition for Writ of Mandamus.
 
 

MEMORANDUM OPINION
 
Before Justices Garza, Benavides, and
Vela
Memorandum
Opinion Per Curiam[1]
Relators, Rene Ortega, Mary Ortega,
Rolando Ortega, Aurora Ortega, and Albert Ortega, filed a petition for writ of
mandamus and a motion for immediate temporary relief in the above cause on February
3, 2011, seeking to compel the trial court to vacate a summary judgment
rendered in favor of the real party in interest, Ricardo Perez.[2]
 That same day, the Court granted the motion for immediate temporary relief and
ordered all proceedings under any writ of possession issued in, or based upon
the judgment rendered on October 19, 2010, in County Court at Law Number Four
of Hidalgo County in cause number CL-09-1195-D, to be stayed.  The Court
further requested that Perez, by and through counsel, file a response to the
petition for writ of mandamus.  On February 7, 2011, Perez filed a motion
requesting that this Court reconsider its order granting immediate temporary
relief, and on February 10, 2011, Perez filed his response to the petition for
writ of mandamus.
The Court, having examined and
fully considered the petition for writ of mandamus and the response thereto, is
of the opinion that relators have not shown themselves entitled to the relief
sought.  Accordingly, the stay previously imposed by this Court is LIFTED.  See
Tex. R. App. P. 52.10(b) (“Unless
vacated or modified, an order granting temporary relief is effective until the
case is finally decided.”).  The petition for writ of mandamus is DENIED.  See
id. 52.8(a).  Perez’s motion for reconsideration is DISMISSED as moot.
 
                                                                                                                        PER
CURIAM
Delivered and filed this
23rd day of March, 2011.
                                                
                                                                                                
 




[1] See Tex.
R. App. P. 52.8(d) (“When denying relief, the court may hand down an
opinion but is not required to do so.”); Tex.
R. App. P. 47.4 (distinguishing opinions and memorandum opinions).
 


[2] Relators also filed an appeal
regarding the judgment subject to review in this proceeding, which is currently
pending in this Court in Rene Ortega et al. v. Ricardo Perez, successor in interest
to JPO Enterprises, Inc., in appellate cause number 13-11-00051-CV.